Order entered January 23, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00512-CR

                           ANGELA LYNN SERNA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-82217-2017

                                         ORDER
       Before the Court is appellant’s January 22, 2019 second motion for extension of time to

file her brief. We GRANT the motion and ORDER appellant’s brief due on or before February

20, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE